In re: Louis Mirambell applying for writs of certiorari, prohibition and mandamus. Parish of Jefferson.
Writ granted: The parole revocation of June 8, 1978 was erroneously made, the revocation is set aside, and the relator is discharged from restraint and confinement insofar as attributable to the parole revocation rule issued May 18, 1978. As to the sole violation charged by written notice (that the petitioner refrain from criminal conduct) the arrest and charge for the DWI offense does not constitute proof, in the absence of evidence as to the underlying offense, pretermitting whether the driving violation is under the circumstances within the condition prohibiting criminal conduct. State v. O'Connor, 312 So.2d 645 (La.1975). As to the alleged violation of another condition (that the relator maintain psychiatric treatment), the written notice of the charge of probation violation did not specify this as a charge prior to the hearing and the court was in error in receiving evidence there as to, State v. Harris, 312 So.2d 643 (La.1975), pretermitting whether the evidence so received actually proved such violation of this condition.